Title: To George Washington from William Thornton, 18 March 1799
From: Thornton, William
To: Washington, George



Dr Sir
City of Washington 18th March 1799

I received your Favour of the 14th Inst. with the present of the three valuable Trees with which you have honored me by Coll Lear—The weather was so bad that he could not send them till the Day before yesterday, so that they were two Days out of the Ground, and there was no mould round them. I know as a Farmer that good mould is very scarce in some places. As soon as I got the Trees I planted them myself with great care, for I value them as

Trees, but a thousand times more as your Gift, and hope to crack of this present many years hence.
I am of your opinion that it is best not to disturb the chesnuts till they have made some progress. Please to accept my thanks for the present already received, and for your kind promise of a participation of the chesnuts.
Colo. Lear complained of one of his Legs very much. I examined & found it in a very bad state, but promised if he would stay with me for a week to attempt to render him some Service. He said he could not stay—you would have occasion for him, but I told him you could have no occasion for a person who was defective in his understanding. If it should not be inconvenient to favour him with a furlough he will favour me with his company for a few Days. I am delighted with his attachment and devotion to your service. All your families here are well. I am—dear Sir with my best respects to your Lady your obliged and affectionate friend W.T.
